Memorandum:
Plaintiff commenced this action seeking damages for injuries that she sustained when she fell upon stepping in a gap in the concrete at a service station owned and operated by defendant. The jury returned a verdict of no cause of action, and Supreme Court denied plaintiffs post-trial motion to set aside the verdict as against the weight of the evidence and for a new trial. Contrary to plaintiffs contention, the verdict is not against the weight of the evidence, i.e., it cannot be said that “the preponderance of the evidence in favor of [plaintiff] is so great that the verdict could not have been reached upon any fair interpretation of the evidence” (Dannick v County of Onondaga, 191 AD2d 963, 964 [1993]; see generally Lolik v Big V Supermarkets, 86 NY2d 744, 746 [1995]). Present — Centra, J.E, Peradotto, Garni, Lindley and Sconiers, JJ.